Case 1:17-cr-00093-KD-N Document 156 Filed 04/27/21 Page 1 of 9                                     PageID #: 1370



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
vs.                                                       )    Criminal Action No. 1:17-00093-KD-B
                                                          )
DUSTIN LEE McLELLAN,                                      )
                                                          )
         Defendant.                                       )

                                                     ORDER

         This action is before the Court on Defendant Dustin Lee McLellan’s Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),1 letter in support, and addendum

in support (Docs. 139, 141, 142), the United States’ Response and exhibits in support (Docs. 150,

152 (SEALED)), and Defendant McLellan’s Reply. (Doc. 155). Upon consideration, and for the

reasons set forth herein, McLellan’s motion is DENIED.

I.       Background

         In July 2017, Defendant Dustin Lee McLellan (McLellan) was charged in a superseding

indictment for three counts of possession of a firearm by a felon in violation of 18 U.S.C. §

922(g)(1). (Doc. 29). Count One was severed from the other two counts and in August 2017,

McLellan proceeded to trial on Count One. (Doc. 37). The jury returned a guilty verdict as to Count

One. (Doc. 54). Then, in October 2017, McLellan pled guilty to Count One; the United States

agreed to dismiss Count Three. (Docs. 83, 124).



1
  McLellan also challenges his sentence on various grounds. See (Doc. 139 at 4). Before filing this motion, McLellan
filed a motion pursuant to 28 U.S.C. § 2255 in which he raises the same issues. (Doc. 136). And, as the United States
correctly points out, a motion pursuant to § 2255 is the proper vehicle for raising those claims. United States v. Castro-
Sanchez, 2021 WL 914176, at *2 (M.D. Fla. March 10, 2021). And, to the extent that McLellan’s motion could be
construed as a motion for release to home confinement under the Coronavirus Aid, Relief, and Economic Security Act
(“CARES Act”), Pub. L. No.116-136, § 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621), the motion
is DENIED. See (Doc. 139 at 2 (requesting immediate release to home confinement)). The CARES Act does not give
the federal courts authority to direct the Bureau of Prisons to allow a prisoner to serve their sentence on home
confinement.
Case 1:17-cr-00093-KD-N Document 156 Filed 04/27/21 Page 2 of 9                       PageID #: 1371



         Pursuant to McLellan’s presentence investigation report, McLellan qualified as an armed

career criminal under the Armed Career Criminal Act (“ACCA”). (Doc. 91 at 8). And see (Doc. 129

(sentencing hearing transcript finding same)). His criminal history category was VI and he had a

total offense level of 34; his Guideline range was 262 to 327 months. (Doc. 91 at 20). McLellan was

sentenced to a mandatory term of imprisonment of 180 months as to both counts, to be served

concurrently, followed by concurrent terms of five years of supervised release. (Doc. 129; 135).

         McLellan is 39 years old and is incarcerated at FCI Yazoo City Medium. Federal Bureau of

Prisons, https://www.bop.gov/inmateloc/ (last visited April 16, 2021). His expected release date is

December 10, 2029. (Id.). As of April 19, 2021, six staff members at FCI Yazoo City Medium were

positive for COVID-19, no inmates were positive. COVID-19 Cases, FEDERAL BUREAU OF

PRISONS, https://www.bop.gov/coronavirus/ (last visited April 20, 2021). One hundred and sixty

seven (167) inmates and 10 staff members had recovered from COVID-19; no deaths were reported.

(Id.).

II.      Procedural requirements

         Before Section 603(b) of the First Step Act of 2018 was enacted, the district court could

grant a motion for sentence reduction under 18 U.S.C. § 3582(c)(1)(A), the compassionate release

provision, only if the Director of the Bureau of Prisons filed the motion. Now, in relevant part, the

statute, as amended by the First Step Act of 2018, provides that:

                the court . . . upon motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the Bureau of
                Prisons to bring a motion on the defendant's behalf or the lapse of 30
                days from the receipt of such a request by the warden of the defendant's
                facility, whichever is earlier, may reduce the term of imprisonment…

18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391, § 603(b), 132 Stat. 5194,

5239.




                                                   2
Case 1:17-cr-00093-KD-N Document 156 Filed 04/27/21 Page 3 of 9                     PageID #: 1372



       The United States contends “McLellan has not demonstrated that he exhausted his

administrative remedies.” (Doc. 150 at 16). McLellan states that he “filed [an] electronic request

with the Warden over a month ago to no avail.” (Doc. 139 at 2). But, the United States responds that

“he has not provided any documentary evidence in support of that assertion.” (Id. (referencing Doc.

139 at 2)).

       In United States v. Harris, 989 F.3d 908 (11th Cir. 2021), the Eleventh Circuit explained that

the “exhaustion requirement of § 3582(c)(1)(A) is a claim-processing rule.” 989 F.3d at 911.

“Claim-processing rules require ‘that the parties take certain procedural steps at certain specified

times.’[and] [t]hey ‘may be ‘mandatory’ in the sense that a court must enforce the rule if a party

properly raises it,’ but they are not jurisdictional.” Id. (citing Fort Bend Cnty. v. Davis, 139 S.Ct.

1843, 1849-50 (2019)) (internal citations omitted). Accord United States v. Lee, 2021 WL 1292754,

at *2 (11th Cir. April 7, 2021).

       McLellan claims that he “was very careful to make sure” he followed these procedural steps

before filing his motion in this Court. (Doc. 155 at 1). He states proof of this is “available if the

Government will just look” because he does “not have the ability to print the email off” as the

United States does. (Id.). Specifically, McLellan claims he “followed up with a written request to

the Warden and Assistant Warden detailing my request for Compassionate Release concerning my

health issues. This was dated September 4th 2020.” (Id.). According to McLellan, he also asked the

Warden about his request in person two weeks after his written request. (Id.).

       The Court will assume that McLellan complied with the procedural requirements.

III.   Compassionate release

       Even if McLellan has exhausted his administrative remedies, he has not shown that

“extraordinary and compelling” reasons warrant a reduction in sentence as discussed infra. See 18

U.S.C. § 3582(c)(1)(A). Once a sentence is imposed, the “authority of a district court to modify an


                                                  3
Case 1:17-cr-00093-KD-N Document 156 Filed 04/27/21 Page 4 of 9                   PageID #: 1373



imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190,

1194-95 (11th Cir. 2010); United States v. Shaw, 711 Fed. Appx. 552, 554-55 (11th Cir. 2017)

(same). Specifically, the “court may not modify a term of imprisonment once it has been imposed

except” as set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed. Appx. 727, 730,

(11th Cir. Feb. 25, 2020) (quoting 18 U.S.C. § 3582(c)).

       The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides that the Court

“may reduce the term of imprisonment (and may impose a term of probation or supervised release

with or without conditions that does not exceed the unserved portion of the original term of

imprisonment), after considering the [applicable] factors set forth in 18 U.S.C. § 3553(a),” if the

Court finds that “extraordinary and compelling reasons warrant such a reduction” and the reduction

is “consistent with applicable policy statements issued by the [United States] Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

       The applicable Policy Statement, U.S.S.G. § 1B1.13, has not been amended since the

enactment of the First Step Act. So, the Sentencing Commission has not set out the policy to apply

when inmates file the motion. Instead, the Policy Statement sets out the policy to apply “[u]pon

motion of the Director of the Bureau of Prisons.” Id.

       However, in United States v. Granda, - - - Fed. Appx. - - -, 2021 WL 1246252, at *1 (11th

Cir. Apr. 5, 2021), the Eleventh Circuit recently stated:

               We've not yet held in a published opinion whether § 1B1.13, which on
               its face applies only to motions for compassionate release filed by the
               BOP and has not been amended following the First Step Act,
               constrains district courts in considering compassionate release motions
               filed by prisoners themselves. However, we've held that the district
               court's consideration of the policy statements in § 1B1.13 was not an
               abuse of discretion.




                                                   4
Case 1:17-cr-00093-KD-N Document 156 Filed 04/27/21 Page 5 of 9                    PageID #: 1374



Granda, 2021 WL 1246252, at *1 (citing United States v. Harris, - - - F. 3d - - -, 2021 WL 745262,

*3 & n.2 (11th Cir. Mar. 2, 2021).

       The Eleventh Circuit further states that:

              Section 3582(c)(1)(A) still requires any reduction to be consistent with
              the sentencing commission's applicable policy statements. The policy
              statements applicable to § 3582(c)(1)(A) are found in U.S.S.G. §
              1B1.13, and provide that the court may reduce a term of imprisonment
              “if, after considering the factors set forth in 18 U.S.C. § 3553(a),1 to
              the extent that they are applicable,” it finds, in relevant part, that
              extraordinary and compelling reasons warrant the reduction. The court
              must determine that the defendant is not a danger to the safety of any
              other person or to the community, as provided in 18 U.S.C. § 3142(g),
              before it can determine whether extraordinary and compelling reasons
              exist. U.S.S.G. § 1B1.13; id., comment. (n.1). In determining whether
              an individual is a danger to others, the court can consider: (1) the
              offenses’ nature and circumstances; (2) the weight of the evidence
              against the person; (3) the person's history and characteristics; (4) the
              nature and seriousness of the danger to any person of the community
              that would be posed by the person's release. 18 U.S.C. § 3142(g).

                                                   ***

                      Footnote 1. The § 3553(a) factors include: (1) the
                      nature and circumstances of the offense and the history
                      and characteristics of the defendant; (2) the need for the
                      sentence imposed to reflect the seriousness of the
                      offense, to promote respect for the law, and to provide
                      just punishment for the offense; (3) the need for the
                      sentence imposed to afford adequate deterrence; (4) the
                      need to protect the public; (5) the need to provide the
                      defendant with educational or vocational training or
                      medical care; (6) the kinds of sentences available; (7)
                      the Sentencing Guidelines range; (8) the pertinent policy
                      statements of the Sentencing Commission; (9) the need
                      to avoid unwanted sentencing disparities; and (10) the
                      need to provide restitution to victims. 18 U.S.C. §
                      3553(a).

United States v. Granda, 2021 WL 1246252, at *1 (underlining in original).


                                                   5
Case 1:17-cr-00093-KD-N Document 156 Filed 04/27/21 Page 6 of 9                                       PageID #: 1375



         McLellan contends his liver disease makes him “more prone to the COVID-19 virus” and

that the health practices at FCI Yazoo Medium “pretty much guarantee that [McLellan] and the rest

of us are s[i]tting ducks waiting to be infected.” (Doc. 139 at 1).2 According to McLellan, he has “a

deadly chronic disease by itself let alone one that weakens my immune system and guarantees

severe problems at the least if I get COVID-19.” (Doc. 155 at 2). Specifically, McLellan asserts his

medical records show he has abnormal levels “meaning [his] enzyme levels are elevated noting

complications from the disease already.” (Doc. 155 at 2).

         McLellan also relies on his family situation—that he needs to and wants to take care of his

father and his son. (Doc. 141).3 Specifically, McLellan notes that his father lives in a nursing home

and he is his father’s only son. (Doc. 139 at 3, Doc. 141 at 2). McLellan also notes that his only son

is “watching his mother die of thyroid cancer…and trying to take care of her and his little 9 year old

sister and he makes only $500 a week…” (Doc. 141 at 2). McLellan expresses he needs to be

released so that he can help, and be with, both his father and his son. (Id.).




2
  McLellan also complains of his conditions of confinement. McLellan complains of prolonged confinement in a “small
cell,” infrequent showers, spoiled food and “violent episodes” between inmates and staff. (Doc. 142 at 1). However,
claims that concern conditions of a prisoner's confinement are Bivens actions. See Hill v. McDonough, 547 U.S. 573,
579 (2006) (“Challenges to the validity of any confinement or to particulars affecting its duration are the province of
habeas corpus. An inmate's challenge to the circumstances of his confinement, however, may be brought under §
1983.”) (citations omitted). And, claims that federal prison officials violated an inmate’s constitutional rights would fall
under Bivens, not 42 U.S.C. § 1983, which addresses claims against state officials. Regardless, the same case law is
generally applied to both Bivens and § 1983 cases. See Abella v. Rubino, 63 F.3d 1063, 1065 (11th Cir. 1995).

Also, to the extent that McLellan’s claim could be construed as a civil rights claim against officials at FCI Yazoo City
Medium, for violations of his constitutional rights, this Court lacks personal jurisdiction. Those claims must be brought
in the district court in the district where the prison officials reside or are employed. See Cosby v. United States, 2009
WL 2821843 (M.D. Ga. 2009) (“Moreover, the FMC–Carswell defendants reside, and are employed, in Fort Worth,
Texas, which is in the Northern District of Texas. Therefore, plaintiff's claims against these defendants may not be
pursued in this Court because this Court lacks personal jurisdiction over them and venue is improper.”) (citations
omitted). And, to the extent that this could be construed as a civil rights claim against the Bureau of Prisons, the Court
lacks subject matter jurisdiction. Nalls v. Coleman Low Federal Inst., 307 Fed.Appx. 296, 298 (11th Cir. 2009) (“As an
initial matter, the district court lacked subject matter jurisdiction over Nalls's claims against the Bureau of Prisons
because Bivens does not extend to federal agencies”).
3
 Initially, McLellan also noted his elderly grandmother needed his care and help. (Doc. 139 at 3). McLellan’s letter in
support informed the Court that his grandmother passed away. (Doc. 141 at 2).


                                                             6
Case 1:17-cr-00093-KD-N Document 156 Filed 04/27/21 Page 7 of 9                                    PageID #: 1376



        McLellan also asks the Court to take into consideration that he suffers from “PTSD,

agoraphobia, generalized anxiety disorder, anti-social behavior disorder and severe depression.

(Doc. 139 at 2). He states he is “at a Care level 1 facility where there is no treatment offered and no

medication of any type allowed.” (Id.). McLellan states he has been clean for “a long time,” has

“been a regular enrolled in programming and church as well as recently been put in for low custody

by [his] case manager.” (Doc. 141 at 2). He maintains he has a clean disciplinary record and “has

been in 47 months…and [his] guidelines are 18-24 months.”4 (Id.).

        The United States agrees that McLellan’s medical records indicate he has chronic viral

hepatitis C which was noted first in March 13, 2018. (Doc. 150 at 17 (Doc. 152 at 43 (SEALED))).

The Centers for Disease Control and Prevention considers hepatitis C to be a chronic liver disease

which “can make [an individual] more likely to get severely ill from COVID-19.” What to Know

About Liver Disease and COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/liver-disease.html (last updated February 8, 2021); People with Certain Medical

Conditions,           https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html#liver-disease (last updated March 29, 2021). And see (Doc. 150 at 18

(acknowledging same)). But, per the United States, McLellan “has not alleged, and his medical

records do not reflect, that his hepatitis C is not well controlled or that the disease prevents him

from providing self-care.” (Doc. 150 at 18).

        To qualify as extraordinary and compelling, an inmate's medical condition must be “serious

and advanced ... with an end of life trajectory,” or must be serious enough that it “substantially

diminish[es] the ability of the [inmate] to provide self-care within the environment of a correctional

4
  McLellan’s guidelines were 262-327 months with a statutory 180 month mandatory minimum as to each count.
McLellan argued in his direct appeal that he was not subject to the ACCA and should not have been sentenced to the
mandatory minimum. The Eleventh Circuit did not address the issue, but rather remanded and directed the undersigned
to amend the judgment to reflect the alternative sentence of 10 years and 5 years to be served consecutively. (Doc. 132)
Currently pending is a petition for habeas relief in which McLellan re-urges the issue related to the 15 year mandatory
minimum.

                                                           7
Case 1:17-cr-00093-KD-N Document 156 Filed 04/27/21 Page 8 of 9                     PageID #: 1377



facility and ... he or she is not expected to recover [from it].” U.S.S.G. § 1B1.13, cmt. n.1(a)(i).

McLellan alleges that he has sought treatment for his hepatitis C, but provides no evidence that his

medical condition is diminishing his ability to provide self-care in prison. Thus, McLellan does not

qualify for relief based on his health.

       Moreover, the McLellan’s family situation does not warrant release. Application Note 1(C)

outlines certain “Family Circumstances” which may rise to the level of “extraordinary and

compelling” to warrant a reduction in sentence under Section 2582(c)(1)(A). U.S.S.G. § 1B1.13,

cmt. n.1(C):

               (i) The death or incapacitation of the caregiver of the defendant’s minor
                   child or minor children.

               (ii) The incapacitation of the defendant’s spouse or registered partner
                    when the defendant would be the only available caregiver for the
                    spouse or registered partner.

U.S.S.G. § 1B1.13, cmt. n.1(C).

       McLellan’s father, who is not a relative covered by the provision, is in a nursing facility, so

he is presumably being cared for by the staff at that facility. Moreover, considering McLellan’s

extensive criminal history and drug use, there is no indication that McLellan would be able to

provide proper care, despite his good intentions. And as with McLellan’s father, McLellan’s son

does not fall within one of the categories listed in Application Note 1(C), “Family Circumstances;”

his son is not a minor. U.S.S.G. § 1B1.13, cmt. n.1(C).5

       But even if McLellan provided evidence of circumstances that were extraordinary and

compelling, he would still not be eligible for release. As explained supra, the Court must determine

that the defendant is not a danger to the safety of any other person or to the community, before

extraordinary and compelling allow for release. United States v. Granda, 2021 WL 1246252, at *1.




                                                  8
Case 1:17-cr-00093-KD-N Document 156 Filed 04/27/21 Page 9 of 9                               PageID #: 1378



There is insufficient evidence to support a finding that McLellan is no longer a danger to the

community.

        As recounted by the Eleventh Circuit:

                 [B]y the time of his convictions in the current case at age thirty-five,
                 McLellan had at least fourteen prior convictions. For example, in 1999,
                 McLellan was convicted of one of his first- degree burglaries for breaking
                 into a dwelling and stealing two shotguns, a rifle, and a hunting bow. In a
                 different burglary, he was armed with a gun and stole two shotguns and
                 three pistols. In 2003, McLellan was convicted of third-degree domestic
                 violence after punching a victim twice in the face. Additionally, by the
                 time he reached his thirties, McLellan had become heavily involved with
                 the possession, manufacture, and sale of drugs. In 2012, McLellan was
                 convicted of two counts related to the unlawful manufacture of controlled
                 substances. By the time of his sentencing in this case, he had additional
                 charges pending on five counts of possessing a controlled substance, two
                 counts relating to the possession and sale of drug paraphernalia, one count
                 of attempting to elude, and two counts of unlawfully possessing a pistol.
                 The probation office also notified the district court that while McLellan
                 was awaiting sentencing in this case, he had made a knife while in prison
                 and had stabbed three inmates with it. In short, McLellan’s criminal
                 history demonstrates a strong disrespect for the law as well as a
                 consistent pattern of violence.

United States v. McLellan, 958 F.3d 1110, 1116-17 (11th Cir. 2020). And see (Doc 132 at 12-13)

(same). So, despite McLellan contentions otherwise, the only evidence before the Court is that

McLellan continues to be a danger to the community.

IV.     Conclusion

        For the reasons discussed herein, Defendant McLellan’s motion for compassionate release

(Doc. 139) is DENIED.

        DONE and ORDERED this 27th day of April 2021.

                                                   s / Kristi K. DuBose
                                                   KRISTI K. DuBOSE
                                                   CHIEF UNITED STATES DISTRICT JUDGE



5
  In January 2018, McLellan’s son Michael (which is who McLellan references in Doc. 141) was 17 years old. (Doc. 91
at 16 (SEALED)). Thus, Michael is no longer a minor.

                                                        9
